Citation Nr: 0933714	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
hypertension and if so, whether service connection is 
warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The Board notes that in the April 2008 supplemental statement 
of the case, the RO reopened the Veteran's claim and denied 
it on the merits.  However, prior to consideration of the 
Veteran's claim on the merits, the Board is required to 
consider the issue of finality, see 38 U.S.C.A. §§ 7104(b), 
5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995), and as 
such, the issue has been characterized as shown on the first 
page of this decision.  Insofar as the Board's determination 
as to finality is favorable to the Veteran and consistent 
with the RO's actions, he is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).

In connection with this appeal, the Veteran testified at a 
hearing before a Decision Review Officer (DRO) sitting at the 
RO in July 2007; a transcript of that hearing is associated 
with the claims file.  

The Board notes that the Veteran also perfected an appeal as 
to the issue of entitlement to a rating in excess of 10 
percent for coronary artery disease, status post-myocardial 
infarction; however, in August 2008, prior to certification 
to the Board, he withdrew his appeal with respect to this 
issue.  Therefore, it is not properly before the Board. 


FINDINGS OF FACT

1.  In a final decision issued in February 1986, the RO 
denied service connection for hypertension.

2.  Evidence added to the record since the final February 
1986 RO denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for hypertension.

3.  Hypertension is not related to any disease, injury, or 
incident of service, was not manifested within one year of 
service discharge, and was not caused or aggravated by the 
Veteran's service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The February 1986 RO decision that denied service 
connection for hypertension is final.  38 U.S.C. § 4005(c) 
(1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, may not be presumed 
to have been incurred in or aggravated by such service, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006), (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for hypertension is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  

With respect to the merits of the Veteran's service 
connection claim, a March 2006 letter, sent prior to the 
initial unfavorable AOJ decision issued in April 2006, 
advised the Veteran of the evidence and information necessary 
to substantiate his claim of entitlement to service 
connection for hypertension on a direct and presumptive 
basis, as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, a 
separate March 2006 letter informed the Veteran of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  Moreover, in a May 2007 letter, the 
Veteran was again advised of the evidence and information 
necessary to substantiate the direct and presumptive aspects 
of his service connection claim, the division of 
responsibilities between himself and VA in obtaining such 
evidence and information, and the evidence and information 
necessary to establish a disability rating and an effective 
date.  

While the May 2007 letter was issued after the initial April 
2006 rating decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that VA could 
cure such a timing problem by readjudicating the Veteran's 
claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 
2006).  The Court clarified that the issuance of a statement 
of the case could constitute a readjudication of the 
Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the May 2007 letter was 
issued, the Veteran's claim was readjudicated in the April 
2008 and June 2008 supplemental statements of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

With respect to the secondary aspect of the Veteran's service 
connection claim, the Board notes that the VCAA letters 
failed to address such theory of entitlement.  This being the 
case, the VCAA notice as relevant to the secondary aspect of 
the Veteran's claim was defective.  

The Federal Circuit has previously held that any notice error 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. 
Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, the April 2008 supplemental statement of the 
case advised the Veteran that service connection may be 
granted for a disease or injury which resulted form a 
service-connected disability or was aggravated thereby.  The 
Veteran was further informed in both the April 2008 and June 
2008 supplemental statements of the case that service 
connection on a secondary basis was denied as there was no 
evidence that his hypertension was caused or aggravated by 
his service-connected coronary artery disease, status post-
myocardial infarction.

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with adequate VCAA notice with respect 
to the secondary aspect of his claim did not affect the 
essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  The Veteran has also been 
provided with a VA examination in October 2007 in order to 
adjudicate his pending claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his July 2007 DRO hearing and in documents of record, the 
Veteran claims that he was treated during military service 
for hypertension and currently has a diagnosis of such 
disease.  In the alternative, he alleges that his 
hypertension is secondary to his service-connected coronary 
artery disease, status post-myocardial infarction.  
Therefore, the Veteran contends that service connection is 
warranted for hypertension.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision issued in February 1986, the RO denied 
service connection for hypertension.  The RO considered the 
Veteran's service treatment records and a September 1985 VA 
examination.  His service treatment records were noted to 
reflect treatment or observation for an acute episode of 
hypertension.  On VA examination, there was no evidence of 
hypertension.  As such, the RO denied service connection for 
hypertension on the basis that it was not shown on the last 
examination.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In February 1986, the Veteran was advised of the decision and 
his appellate rights.  No further communication was received 
from the Veteran until February 2006, when VA received his 
application to reopen such claim.  Therefore, the February 
1986 rating decision is final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for hypertension in 
February 2006, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Since the final RO denial in February 1986, evidence 
demonstrating a current diagnosis of hypertension has been 
received.  Specifically, VA treatment and private records 
reflect a diagnosis of hypertension.  Additionally, at the 
October 2007 VA examination, the examiner diagnosed essential 
hypertension, well controlled on present medications.

Therefore, Board concludes that the evidence received since 
the prior final denial is new in that it was not previously 
of record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran has a current diagnosis of hypertension.  Therefore, 
the Board finds that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection for hypertension.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for hypertension is reopened.  As such, the Board will now 
consider the merits of the Veteran's claim.

The Veteran's service treatment records reflect that, in 
January 1966, the Veteran was noted to have high blood 
pressure, with blood pressure readings during the day of 
110/80, but at night, it would increase to 170/110.  
Following physical evaluation, no diagnosis was provided.  
Specifically, it was determined that there was no disease 
documented.  He was referred for observation for 
pheochromocytoma, but no disease was found.  Additionally, as 
identified by the October 2007 VA examiner, there were 
borderline blood pressure readings noted on June 15, 1981, of 
130/90; July 15, 1981, 130/90; September 22, 1981, 120/90; 
January 14, 1982, 120/90; May 4, 1982, 140/92; September 21, 
1982, 120/90; April 30, 1984, 138/79 and 137/80; November 20, 
1984, 142/78 (retirement physical); March 9, 1985, 140/80; 
and May 9, 1985, 130/80.  The examiner also observed that 
there were other inter-dispersed readings that were well 
within the normal range for blood pressure.  The Veteran's 
service treatment records are negative for a diagnosis of 
hypertension. 

As indicated previously, VA treatment and private records as 
well as the October 2007 VA examination reflect a current 
diagnosis of hypertension.  

At the October 2007 VA examination, the examiner noted that 
the Veteran began taking blood pressure medication in 2000.  
Additionally, it was observed that the Veteran had myocardial 
infarctions in 2000 and 2001 and, while he did not have 
hypertension, he was placed on antihypertensive medications 
at such time.  The examiner noted that the Veteran reported 
that he had pheochromocytoma and was treated for some 
fluctuating blood pressure in service, but the Veteran 
indicated that he did not recall being treated for 
hypertension until after he had the myocardial infarction in 
2000.  The examiner reviewed the Veteran's medical records 
and observed that his blood pressure readings had been well 
controlled.  

In an addendum, which included a review of the claims file, 
the examiner noted that the Veteran was evaluated in January 
1966 while on active duty and had blood pressure readings of 
110/80 during the daytime and up to 170/110 at night.  He was 
placed in medical observation and studies were run to rule 
out pheonchromocytoma and the record documented that there 
was no finding of such disease.  The examiner stated that he 
could not find where the Veteran was ever placed on 
medication for hypertension.  There were numerous blood 
pressure readings, which the examiner noted included some 
borderline readings while other readings were within normal 
limits.  There was no diagnosis of hypertension shown on the 
Veteran's discharge examination.  Additionally, the examiner 
indicated that, in reviewing the VA treatment records, in 
2001, the Veteran was noted to be on Lisinopril and there was 
a notation that he was on such medication for his heart and 
that there was no diagnosis of hypertension.  The examiner 
further observed that the first notation of hypertension was 
in 2007 and he was on medication at such time.

As indicated previously, the Veteran has a current diagnosis 
of hypertension.  The Board has first considered whether 
service connection is warranted for hypertension on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested hypertension to a degree of 10 percent 
within the one year following his service discharge in June 
1985.  As such, presumptive service connection is not 
warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's argument that such disease is 
related to his military service, to include his in-service 
treatment for elevated blood pressure readings, the October 
2007 VA examiner, after an examination and a full review of 
the record, opined that it cannot be said that the Veteran's 
current diagnosis of hypertension is related to his increased 
blood pressure readings while in service without resorting to 
speculation since the first noted diagnosis of hypertension 
was in 2007.  Specifically, the examiner noted that the 
Veteran had some elevated blood pressure readings while on 
active duty, but there was no finding of treatment for 
hypertension until at least 2001 and such records indicated 
that he was on the antihypertensive medicine Lisinopril for 
his heart and not for hypertension.  

In the alternative, the Veteran has alleged that his 
hypertension is a result of his service-connected coronary 
artery disease, status post-myocardial infarction.  As such, 
the Board has considered whether the Veteran's hypertension 
is secondary to, i.e., was caused or aggravated by, his 
service-connected disability of coronary artery disease.  In 
this regard, the October 2007 VA examiner, after an 
examination and a full review of the record, opined that the 
Veteran's coronary artery disease cannot be said to be a 
cause of his hypertension and it cannot be said to increase 
the disability related to hypertension and, likewise, it 
cannot be said that the Veteran's service-connected coronary 
artery disease has aggravated his essential hypertension.  
Specifically, the examiner indicated that, based on medical 
literature, coronary artery disease does not cause essential 
hypertension.   

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his hypertension is related to his 
military service or, alternatively, his service-connected 
coronary artery disease, status post-myocardial infarction.  
While the Veteran is competent to testify as to his in-
service treatment for increased blood pressure readings and 
his current physical symptoms, he is not competent or 
qualified, as a layperson, to render a diagnosis or an 
opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent and 
probative evidence linking the Veteran's hypertension to any 
disease, injury, or incident of service, or his service-
connected coronary artery disease, status post-myocardial 
infarction, service connection for such disease is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
hypertension is granted.

Service connection for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


